DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on February 2, 2021 is acknowledged.

Drawings
The drawings filed January 28, 2019 are acceptable.

Allowable Subject Matter
Claims 1-16 and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach:
The chips of claims 1 and 9, each comprising a micro-environment prothrombin time (PT) sensor and a counter electrode, and the chip of claim 1 having a micro-environment activated partial thromboplastin time (aPTT) sensor and the chip of claim 9 having a micro-environment activated clotting time (ACT) sensor,
Wherein the micro-environment PT sensor and the micro-environment aPTT or ACT sensor each comprise a polymer layer and diagnostic reagents configured in such a way that any reaction occurring in an immediate vicinity of each of the micro-environment sensors in a manner sufficient to achieve a signal at each of the micro-environment sensors will not 
Wherein the micro-environment PT sensor comprises PT diagnostic reagents comprising at least one reagent for inducing extrinsic coagulation pathway in the biological sample, and
Wherein i) the micro-environment aPTT sensor comprises aPTT diagnostic reagents, comprising at least one for inducing intrinsic coagulation pathway in the biological sample, and ii) the micro-environment ACT sensor comprises ACT diagnostic reagents, comprising at least one for inducing intrinsic coagulation pathway in the biological sample; and
The integrated circuit chip of claim 17 comprising a micro-environment PT sensor, a micro-environment aPTT or ACT sensor, wherein the micro-environment PT sensor is on a same vertical plane as the micro-environment aPTT sensor or the micro-environment ACT sensor,
A first temporary electrical connector connected via a wiring to the micro-environment PT sensor; and
A second temporary electrical connector connected via another wiring to the micro-environment aPTT sensor of the micro-environment ACT sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         May 17, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798